SCOTT, J., pro tem.
Appellant was convicted of violation of the State Narcotic and Drug Act for possession of opium. Pie contends that the evidence is not sufficient to support the verdict of the court.
Officers of the state narcotic bureau entered an apartment from which the odor of opium emanated. There they found appellant, a co-defendant, Marquis, and a woman, and discovered two jars of opium and articles used by opium smokers. One of the officers asked appellant if he knew anything about the opium. Allen inquired: “Where was it found?” and on being informed that it was found in the apartment in question, replied, “I guess it is mine.” When asked if he was the party who had rented the apartment under the name of “Pharman”, Allen said that was the name he was using there. At the trial appel*73lank denied that he had any conversation in which he admitted ownership of the opium or that he had handled it on the day of the arrest. He made no denial, however, that the drug was in his possession at the time.
The evidence is ample to support the verdict. The judgment is affirmed.
Craig, Acting P. J., and Desmond, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on August 4, 1934.